EXHIBIT 10.3b

AMENDMENT NO. 2 TO

THE PMI GROUP, INC.

2005 DIRECTORS’ DEFERRED COMPENSATION PLAN

(September 20, 2007 Restatement)

THE PMI GROUP, INC., having adopted The PMI Group, Inc. 2005 Directors’ Deferred
Compensation Plan (the “Plan”) effective as of January 1, 2005, having amended
and restated the Plan effective as of September 20, 2007, and having further
amended the restated Plan effective as of February 20, 2008, hereby again amends
the restated Plan as follows:

1. Effective as of November 19, 2008, Section 5.5 is amended in its entirety to
read as follows:

“5.5 Special Rule for Separation from Service. Subject to the provisions of
Sections 5.3 and 5.6:

(a) In the case of a Participant who incurs a Separation from Service and who,
pursuant to Section 3, has elected to receive his or her Account balance upon
his or her Separation of Service (an “Applicable Participant”), a distribution
of the balance credited to the Account shall be made or commenced on the Payment
Date that immediately follows the Applicable Participant’s Separation from
Service or as soon as administratively practicable thereafter, and in the form
of payment elected by the Participant pursuant to Section 3; provided, however,
that any scheduled installment payments that remain to be paid on January 31 of
the second calendar year immediately following the year in which the Participant
incurred the Separation from Service automatically will be distributed to him or
her in a lump sum cash payment on that date or as soon as administratively
practicable thereafter.

(b) In the case of a Participant who is not an Applicable Participant and who
incurs a Separation from Service, a distribution of the balance (if any)
credited to the Participant’s Account shall be made in a lump sum cash payment
on January 31 of the second calendar year immediately following the year in
which the Participant incurred the Separation from Service or as soon as
administratively practicable thereafter.

(c) Any amount to be distributed pursuant to the foregoing provisions of this
Section 5.5 shall continue to be credited (or debited) with deemed investment
returns, gains and losses in accordance with Section 3.3 until the date of
payment.”

 

1



--------------------------------------------------------------------------------

2. Effective as of January 1, 2005, a new Section 5.14 is added immediately
after Section 5.13 to read as follows:

“5.14 Designated Payment Date. Notwithstanding any contrary Plan provision, any
payment that is scheduled to be made to a Participant under the Plan on a
Payment Date or anniversary thereof (the “Designated Payment Date”) shall be
made no later than (a) the end of the Participant’s taxable year that includes
the Designated Payment Date, or (b) if later, the fifteenth (15th) day of the
third calendar month immediately following the Designated Payment Date. In no
event, however, shall the Participant be permitted, directly or indirectly, to
designate the taxable year of such payment.”

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Amendment No. 2 to the restated Plan as of the date specified
below.

 

    THE PMI GROUP, INC. Date: November 20, 2008     By    /s/ Charles Broom    
  Charles Broom       Senior Vice President, Human Resources

 

2